Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00606-CV

 ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                              v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-09550
                        Honorable Antonia Arteaga, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s Order Denying
Temporary Injunction is AFFIRMED and the cause is remanded for further proceedings.

       It is ORDERED that appellees recover their costs of appeal from appellants.

       SIGNED June 10, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice